Name: COMMISSION REGULATION (EC) No 801/97 of 30 April 1997 providing for the rejection of applications for export licences in relation to cereal products
 Type: Regulation
 Subject Matter: foodstuff;  international trade;  tariff policy;  plant product
 Date Published: nan

 No L 114/42 EN Official Journal of the European Communities 1 . 5 . 97 COMMISSION REGULATION (EC) No 801 /97 of 30 April 1997 providing for the rejection of applications for export licences in relation to cereal products to speculation ; whereas it has therefore been decided to reject all applications for export licences of such products made on 28 , 29 and 30 April 1997, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Commission Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1162/95 of 23 May 1995 laying down special detailed rules for the application of the system of import and export licences for cereals and rice (3), as last amended by Regulation (EC) No 1527/96 (4), and in particular Article 7 (3) thereof, Whereas the quantity covered by applications for advance fixing of refunds common wheat, flour of common wheat and spelt and flour of meslin , groats and meal of common wheat and spelt, as well as durum wheat, flour of durum wheat and groats and meal of durum wheat could give rise HAS ADOPTED THIS REGULATION: Article 1 In accordance with Article 7 (3) of Regulation (EC) No 1162/95, applications for export licences with advance fixing of refunds for products falling within CN codes 1001 10 00, 1001 90 99 , 1101 00 11 , 1101 00 15, 1101 00 90, 1103 11 10 and 1103 11 90 made on 28 , 29 and 30 April 1997 shall be rejected . Article 2 This Regulation shall enter into force on 1 May 1997 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1997 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 181 , 1 . 7 . 1992, p. 21 . (J ) OJ No L 126, 24. 5 . 1996, p. 37 . (3) OJ No L 117, 24. 5. 1995, p. 2 . 4) OJ No L 190 , 31 . 7 . 1996, p. 23 .